WARDEN, J.
Wife appeals from a decree dissolving the 18-year marriage between the parties, contending that she should have been awarded permanent spousal support, more of the marital assets and attorney fees in the trial court.
The dissolution decree awarded wife custody of the parties’ two minor children, ages 17 and 14, and required husband to pay $250 per month per child for their support. Personal property was awarded to the party then in possession. Wife was awarded two unimproved lots in California, and title to the family home of the parties, the principal marital asset, was left in both their names as tenants in common. The decree permitted wife to reside in the home so long as she paid the monthly mortgage payments and until the graduation of the younger child from high school, at which time the property was ordered to be sold. The net proceeds derived from the sale, after deducting costs of sale, were to be divided equally between the parties.
We cannot tell whether the trial court intended that the property division be approximately equal, because the court did not indicate what values (which were disputed) it attributed to various items of property. The parties agree, however, that the equity in the home was approximately $39,000 at the time of the hearing. Wife’s annual gross income at the time of trial was $18,343; husband’s was $34,500. They had accumulated retirement accounts of $7,900 and $10,142, respectively. By husband’s estimates of value, and without including the retirement accounts, he received more than half of the parties’ personal property and cash assets.
The parties agree that they should be disentangled rather than remain as partners with respect to the ownership of the family home. Slauson and Slauson, 29 Or App 177, 562 P2d 604 (1977). The parties disagree, however, as to how the disentanglement should be accomplished. Husband suggests that wife be awarded the family home subject to a lien in his favor of approximately $14,000 and conditioned upon her payment of the mortgage payments, taxes and insurance. Wife contends that if she is not to receive spousal support, she should be awarded the home, together with reasonable attorney fees.
*831In marriages of long duration, such as this one, the award of spousal support is usually appropriate. The disparity of incomes of the parties is material to a determination of whether and how much spousal support will be ordered. Kitson v. Kitson, 17 Or App 648, 655, 523 P2d 575, rev den (1974). The disparity in the incomes of these parties is substantial. Wife asks that we award her spousal support or award her the home. We award her the home, recognizing that doing so gives her the “long half’ of the marital assets, for the following reasons: (1) husband has already received more than half of the personal property assets of the marriage; (2) husband’s annual gross income exceeds wife’s by more than $16,000; (3) wife needs the home for the continued rearing of the children in a secure and familiar setting; (4) no spousal support is being awarded to wife, although the facts of this case would ordinarily call for an award of some spousal support for at least a period of years; and (5) the parties have agreed that their affairs should be disentangled.
The award of attorney fees in dissolution cases is largely a matter of discretion, Erpelding v. Erpelding, 6 Or App 333, 487 P2d 1406 (1971). We find no abuse of discretion here.
The trial court decree is modified to provide that the home of the parties located at 1455 Anthony, Cottage Grove, Lane County, Oregon, be awarded to wife as her sole property.
Affirmed as modified. Costs to appellant.